Rule 136. Ex Parte Communication

A. Unless otherwise authorized by law, no person shall communicate with the court in any
   way regarding matters pending before the court unless all parties:

       1) are present or have been copied if the communication is written or in electronic
          form; or

       2) have waived their presence or right to receive the communication.

B. If the court receives any ex parte communication, the court shall inform all parties of the
   communication and its content.

                                         COMMENT

       No ex parte communications with the court are to occur. Communications should
include all parties, such as the filing of a motion, or conducting a conference or a hearing.

      Attorneys are bound by the Rules of Professional Conduct. See Rules of
Professional Conduct Rule 3.5(b). Judges are bound by the Code of Judicial Conduct.
See Code of Judicial Conduct [Canon 3(A)(4)]Rule 2.9.

       Attorneys and judges understand the impropriety of ex parte communications
regarding matters pending before the court but many participants, such as probation officers
and service providers, are not attorneys or judges. This rule ensures that all parties have
received the same information that is being presented to the court so that it may be
challenged or supplemented.

       Administrative matters are not considered ex parte communications.

       Official Note: Rule 136 adopted April 29, 2011, effective July 1, 2011. Amended
April 29, 2016, effective immediately.

Committee Explanatory Reports:

      Final Report explaining the provisions of Rule 136 published with the Court’s Order at
41 Pa.B. 2413 (May 14, 2011). Final Report explaining the amendment of Rule 136
published with the Court’s Order at __ Pa.B. __ (__ __, 2016).
Rule 1136. Ex Parte Communication

A. Unless otherwise authorized by law, no person shall communicate with the court in any
   way regarding matters pending before the court unless all parties:

       1) are present or have been copied if the communication is written or in electronic
          form; or

       2) have waived their presence or right to receive the communication.

B. If the court receives any ex parte communication, the court shall inform all parties of the
   communication and its content.

                                         COMMENT

       No ex parte communications with the court are to occur. Communications should
include all parties, such as the filing of a motion, or conducting a conference or a hearing.

      Attorneys are bound by the Rules of Professional Conduct. See Rules of
Professional Conduct Rule 3.5(b). Judges are bound by the Code of Judicial Conduct.
See Code of Judicial Conduct [Canon 3(A)(4)]Rule 2.9.

      Attorneys and judges understand the impropriety of ex parte communications
regarding matters pending before the court but many participants are not attorneys or
judges. This rule ensures that all parties have received the same information that is being
presented to the court so that it may be challenged or supplemented.

       Administrative matters are not considered ex parte communications.

       Official Note: Rule 1136 adopted April 29, 2011, effective July 1, 2011. Amended
April 29, 2016, effective immediately.

Committee Explanatory Reports:

       Final Report explaining the provisions of Rule 1136 published with the Court’s Order
at 41 Pa.B. 2413 (May 14, 2011). Final Report explaining the amendment of Rule 1136
published with the Court’s Order at __ Pa.B. __ (__ __, 2016).